Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0147
                       Lower Tribunal No. 13-26679
                          ________________


                              Adam Ogden,
                                  Appellant,

                                     vs.

                       Isabel Tagliaferro, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

      DeSouza Law, P.A., and Daniel DeSouza (Coral Springs), for
appellant.

    Joseph E. Altschul, LLC, and Joseph E. Altschul and Joseph Stern
(Pembroke Pines), for appellees.


Before FERNANDEZ, C.J., and LINDSEY, and MILLER, JJ.

     PER CURIAM.

     Affirmed.